At first I was inclined to think the order of the court below should be affirmed, but after considering Mr. Justice ELLIS'S opinion and again studying the statutes involved, I have changed my mind, and concur in his conclusions. Chapter 11954, Sec. 1, bases the yearly compensation of the tax collector, not upon fees or commissions earned, but upon fees or commissions "collected," which means collected during the year. I do not think this principle is changed by Chapter 15798, which says that the tax collector shall not be entitled to any commission for the sale of property to the State until paid upon redemption or sale of the tax certificate. The Act of 1929, Chapter 14572, Sec. 4, provided that the tax collector "shall not be entitled to any commission for the sale of such property made to the State of Florida." The 1931 Act says that the commission shall not be payable until redemption or payment. So the commissions do not accrue until the time arrives.